IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1212-17



                       DAMON LAVELLE ASBERRY, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                        MCLENNAN COUNTY

       P ER C URIAM.

                                       OPINION

       Appellant was convicted of murder, and he subsequently sought post-conviction DNA

testing pursuant to Chapter 64 of the Code of Criminal Procedure. See T EX . C ODE C RIM.

P ROC. art. 64.03. After the requested testing was performed, the trial court made a finding

that the results of the testing were unfavorable to appellant, and the court of appeals upheld

that determination on appeal. This Court initially granted appellant’s petition for

discretionary review challenging this holding by the court of appeals. However, having
                                                                            Asberry - 2

examined the record and briefs, we conclude that our decision to grant review was

improvident.     We therefore dismiss appellant’s petition for discretionary review as

improvidently granted.

Delivered: December 19, 2018

Do Not Publish